Exhibit 12 THE LACLEDE GROUP, INC. AND SUBSIDIARY COMPANIES SCHEDULE OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Fiscal Year Ended September 30, 2008 2007 2006 2005 2004 (Thousands of Dollars) Income from continuing operations before interest charges and income taxes $ 113,228 $ 101,867 $ 100,080 $ 78,676 $ 78,604 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 1,691 1,485 1,291 938 538 Total Earnings $ 114,919 $ 103,352 $ 101,371 $ 79,614 $ 79,142 Interest on long-term debt – Laclede Gas $ 19,851 $ 22,502 $ 22,329 $ 22,835 $ 22,010 Other Interest 9,626 11,432 10,555 4,418 3,511 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 1,691 1,485 1,291 938 538 Total Fixed Charges $ 31,168 $ 35,419 $ 34,175 $ 28,191 $ 26,059 Ratio of Earnings to Fixed Charges 3.69 2.92 2.97 2.82 3.04 LACLEDE GAS COMPANY SCHEDULE OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Fiscal Year Ended September 30, 2008 2007 2006 2005 2004 (Thousands of Dollars) Income before interest charges and income taxes $ 84,684 $ 80,134 $ 72,077 $ 72,092 $ 73,956 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 1,691 1,485 1,291 938 538 Total Earnings $ 86,375 $ 81,619 $ 73,368 $ 73,030 $ 74,494 Interest on long-term debt $ 19,851 $ 22,502 $ 22,329 $ 22,835 $ 22,010 Other Interest 10,363 11,101 10,236 4,076 3,192 Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) 1,691 1,485 1,291 938 538 Total Fixed Charges $ 31,905 $ 35,088 $ 33,856 $ 27,849 $ 25,740 Ratio of Earnings to Fixed Charges 2.71 2.33 2.17 2.62 2.89
